                                                                          Page 1 of 2
            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JAROD MCKINLEY ADKINSON,
    Petitioner,

vs.                                          Case No.: 3:19cv1782/LAC/EMT

MARK S. INCH,
     Respondent.
__________________________/

                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on March

5, 2020 (ECF No. 22). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

22) is adopted and incorporated by reference in this order.

      2.     Respondent’s motion to dismiss (ECF No. 17) is GRANTED.

      3.     The amended petition for writ of habeas corpus (ECF No. 8) is
                                                               Page 2 of 2
DISMISSED without prejudice.

       4.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 8th day of April, 2020.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1782/LAC/EMT
